THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

STEVEN BROOKS,
Plaintiff, :
v. : 3:17-CV-1334
(JUDGE MAR|AN|)
NANCY A. BERRYH|LL,
ACT|NG COMM|SS|ONER OF
SOC|AL SECUR|TY,

Defendant.

§§ oRDER
AND NCW, TH|S § DAY OF OCTOBER, 2018, upon review of Magistrate
Judge Schwab’s Report and Recommendation (“R&R”) (Doc. 12) for clear error or manifest
injustice, |T |S HEREBY ORDERED THAT:

1. The R&R (Doc. 12) is ADOPTED for the reasons discussed therein.

2. The Commissioner of Sociai Security’s decision is VACATED.

3. The case is REMANDED for further proceedings consistent with this Order.

4. The Clerk of Court is directed to CLOSE this case.

 

United States District Judge

 

 

